Order, Supreme Court, Bronx County, entered March 28, 1975, confirming the report of the special referee, granting the petition for dissolution and appointing a receiver, unanimously affirmed. Respondents shall recover of appellants $60 costs and disbursements of this appeal. The documentary and testimonial evidence clearly substantiates the fact that both Klein and Nerenberg were shareholders of the corporation. It is equally clear that their differences are irreconcilable and that dissolution of the corporation is in the best interests of all concerned. Concur—Stevens, P. J., Murphy, Tilzer, Lane and Nunez, JJ.